DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 03, 2022 has been entered.
Response to Arguments
As clearly stated in the Advisory Action, the amendment introduces new matter.  See box 3b and Continuation Sheet in Advisory Action.  Applicant failed to correct the deficiency before filing the Request for Continued Examination.
The obviousness rejections are maintained.
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “liquid level sensing unit in claim 12 and 17 – corresponding structure is “a steel needle 7, a control circuit board 8, and a wire 10” in para ¶[0043] of specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 6-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The term "urine discharge hole" appears to be new matter (compare collecting holes 6a and liquid-discharge holes 9a in ¶[0037]-[0038}). Applicant should show support in the original disclosure for the amended claims. See, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) (citing MPEP § 2163.04 which provides that a "simple statement such as ‘applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘___’ in the application as filed’ may be sufficient where the claim is a new or amended claim, the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported."); see also MPEP §§ 714.02 and 2163.06 ( "Applicant should ... specifically point out the support for any amendments made to the disclosure.").... MPEP 2163 II. A. Applicant’s reply does not show support for the claim amendments. Applicant has not pointed out where the amended claim is supported, nor does there appear to be a written description of the claim limitation in the application as filed (compare collecting holes 6a and liquid-discharge holes 9a in ¶[0037]-[0038]).
The dependent claims inherit and do not remedy the deficiencies of the independent claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 6-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. MPEP 2173.03.

The claims conflict with the specification as explained above. The specification describes urine-collecting holes 6a and liquid-discharge holes 9a in ¶[0037]-[0038]. The specification does not describe urine-discharge holes. Applicant’s disclosure describes liquid-discharge holes 9a attached to a liquid-discharge tube 9 that are not for discharging urine.  See also ¶[0025] and ¶[0046].  The scope of the claims is indefinite because of the inconsistency with the specification.
The dependent claims inherit and do not remedy the deficiencies of the independent claims.
Claim 17 recites the limitation "the liquid collection cavity" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over CN 105842013 A to Qin (previously cited; English counterpart US 2020/0309646 will be referred to in citations below) in view of US 5,730,149 A to Nakayama (previously cited) and US 6,772,450 B1 to Saylor (previously cited).
Regarding claim 1, Qin teaches a liquid collecting mechanism (Abstract), comprising:  
a liquid collection tube arm (Figure 3, slide rail assembly 19);  
a liquid collection tube head (18) fixed at a front end of the liquid collection tube arm (Figure 3, straw assembly 18), wherein the liquid collection tube head is internally provided with a urine collection cavity (Figure 5, cavity 5),  
a sealing spacer (4) arranged at a joint between the liquid collection tube head and the liquid collection tube arm (Figure 7, sealing ring 4; Paragraph 14);  and 
a liquid suction tube (Figure 5, first conduit 6; Paragraph 6) passing through the sealing spacer and the liquid collection tube arm, the liquid suction tube comprising:  
a first end having an opening located in the urine collection cavity (Figure 5, first conduit 6, cavity 5; Paragraph 6);  and a second end having an opening configured to connect with a pump body mechanism (Figure 4, plunger pump 8; Paragraph 6); and
a liquid discharge tube (Figure 5, second conduit 24; Paragraph 46) passing through the sealing spacer (4) and the liquid collection tube arm (19), the liquid discharge tube (24) comprising:  
first end having an opening located in the urine collection cavity (5 Paragraph 46);  and 
a second end having an opening configured to connect with the pump body mechanism (Figure 4, plunger pump 8; Paragraph 46), 
wherein a tube wall of the liquid discharge tube located in the urine collection cavity (Referring to Figure 5, second conduit 24 is located in cavity 5; Paragraph 46).
Qin fails to teach an area of the liquid collection tube head located above the urine collection cavity is a mesh collection area, and a plurality of collecting holes is provided in the mesh collection area.  
However, Nakayama teaches an area of the liquid collection tube head located above the urine collection cavity is a mesh collection area 120, and a plurality of collecting holes is provided in the mesh collection area 120 (Figure 6, metal screen 120; Col. 11, lines 59-63).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Qin to incorporate the teachings of Nakayama to prevent urine excreted by the user and impinging on the urine sampling vessel 96 from splashing backwards and to effectively collect urine sample (Nakayama Col. 11, lines 59-63). 
Qin and Nakayama do not teach wherein a tube wall of the liquid discharge tube located in the urine collection cavity includes an auxiliary liquid discharge hole.  Saylor teaches wherein a tube wall of the liquid discharge tube located in a urine collection cavity (i.e. a toilet bowl) includes an auxiliary urine discharge hole (as the claim is best understood - 22 Figs. col 1, ln 52-55; col 3, ln 59-65). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an auxiliary liquid discharge hole, as taught by Saylor, in the discharge tube of Qin and Nakayama to expand the cleaning area where the discharge liquid can reach and/or vary the flow rate of liquid.

Regarding claim 2, Qin and Nakayama make obvious the liquid collecting mechanism of claim 1. Nakayama further teaches that the plurality of collecting holes in the mesh collection area 120 is arranged in an array arrangement mode (Annotated Fig. 1 below; Figure 6, metal screen 120 col 11, ln 59-63).

Regarding claim 3, Qin and Nakayama make obvious the liquid collecting mechanism of claim 1.  Nakayama further teaches that the liquid collection tube head is provided with an air discharge hole or an air discharge groove in fluid communication with the urine collection cavity (Reference annotated Figure 1 below, air discharge hole).

Regarding claim 6, Qin and Nakayama make obvious the liquid collecting mechanism of claim 1.  Saylor further teaches a plurality of auxiliary liquid discharge holes is arranged in an array along an axial direction of the liquid discharge tube (one-dimensional linear array 16, 22 Figs. col 1, ln 52-55; col 3, ln 59-65).  

Regarding claim 7, Qin and Nakayama make obvious the liquid collecting mechanism of claim 1. 
Qin further teaches the liquid suction tube 6 and the liquid discharge tube 24 are fixedly connected together in a side by side configuration (Figure 5, liquid suction tube 6 and liquid discharge tube 24).  The plain meaning of “fixedly connected together” is that the two tubes are attached or linked together. Qin shows in Figures 3 and 5 that the liquid suction tube 6 and the liquid discharge tube 24 are attached or linked together within the liquid collection tube head 18 and the liquid collection tube arm 19 disclosed by Qin.

    PNG
    media_image1.png
    578
    1163
    media_image1.png
    Greyscale

Annotated Fig. 1 of Nakayama
	Regarding claim 8, Qin and Nakayama make obvious the liquid collecting mechanism of claim 1. 
Qin further teaches a portion of the liquid discharge tube 24 located in the urine collection cavity 5 and the liquid collection tube head 18.   Qin fails to teach that they are integrally formed. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Qin to integrally form a portion of the liquid discharge tube 24 located in the urine collection cavity 5 with the liquid collection tube head 18.  In In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965), the court held “that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.” Integral forming would ensure size, dimensions and orientation of the pieces and predictably allow for a smaller, more compact structure. A more compact structure could be more convenient to use and less expensive to manufacture with the use of fewer materials.  

	Regarding claim 9, Qin and Nakayama make obvious the liquid collecting mechanism of claim 8. 
Qin further teaches a portion of the liquid suction tube 6 located in the urine collection cavity 5 and the liquid collection tube head 18. Qin fails to teach that they are integrally formed. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Qin to integrally form a portion of the liquid suction tube 6 located in the urine collection cavity 5 with the liquid collection tube head 18.  In In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965), the court held "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.” Integral forming would ensure size, dimensions and orientation of the pieces and predictably allow for a smaller, more compact structure. A more compact structure could be more convenient to use and less expensive to manufacture with the use of fewer materials.  

	Regarding claim 10, Qin and Nakayama make obvious the liquid collecting mechanism of claim 9. 
Qin further teaches the liquid collection tube head 18, the liquid collection tube arm 19, and the sealing spacer 4.  Qin fails to teach that they are integrally formed as a unitary member. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Qin to integrally form the liquid collection tube head 18, the liquid collection tube arm 19, and the sealing spacer 4 as a unitary member.  In In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965), the court held “that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.” Integral forming would ensure size, dimensions and orientation of the pieces and predictably allow for a smaller, more compact structure. A more compact structure could be more convenient to use and less expensive to manufacture with the use of fewer materials.

	Regarding claim 11, Qin and Nakayama make obvious the liquid collecting mechanism of claim 1.  Qin further teaches the liquid collection tube head 18, the liquid collection tube arm 19, and the sealing spacer 4.  Qin fails to teach that of the liquid collection tube head and liquid collection tube arm, at least one of them is integrally formed with the sealing spacer.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Qin to integrally form the liquid collection tube head 18, the liquid collection tube arm 19, and the sealing spacer 4.  In In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965), the court held “that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.” Integral forming would ensure size, dimensions and orientation of the pieces and predictably allow for a smaller, more compact structure. A more compact structure could be more convenient to use and less expensive to manufacture with the use of fewer materials.  

	Regarding claim 12, Qin and Nakayama make obvious the liquid collecting mechanism of claim 1. 
Qin further teaches the mechanism further comprising a liquid level sensing unit used for monitoring a liquid volume collected in the urine collection cavity 5 in real time (Paragraph 7).

	Regarding claim 13, Qin and Nakayama make obvious the liquid collecting mechanism of claim 12.  Qin further teaches the mechanism wherein the liquid level sensing unit (Paragraph 7) comprises:  a steel needle 27 having a first end arranged in the urine collection cavity 5 and a second end (Figure 5, steel needle 27; Paragraph 8), wherein an end face of the first end is located at an upper portion of the urine collection cavity 5 and does not exceed a vertical plane of a collecting hole of the plurality of collecting holes that is closest to the liquid collection tube arm 19 (Figure 5, steel needle 27; Paragraph 53);  a control circuit board 20 (Figure 5, touch chip 20; Paragraph 53);  and a wire 25 electrically connecting the second end of the steel needle 27 to the control circuit board 20 (Figure 5, metal wire 25; Paragraph 53).

	Regarding claim 14, Qin and Nakayama make obvious the liquid collecting mechanism of claim 1. Nakayama further teaches wherein when the liquid collecting mechanism collects urine, the urine is received by the plurality of collecting holes in the mesh collection area (col 11, ln 59-63). 
When reading the preamble in the context of the entire claim, the recitation “smart toilet” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

Regarding claim 15, when reading the preamble in the context of the entire claim, the recitation “smart toilet” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Qin teaches a liquid collecting mechanism (Abstract), the liquid collecting mechanism comprising:  
	liquid collection tube arm (19);  
a liquid collection tube head (18) coupled to an end of the liquid collection tube arm, the liquid collection tube head comprising an outer wall defining an internal urine collection cavity (5); 
a sealing spacer (4) disposed between the liquid collection tube head and the liquid collection tube arm (see annotated Fig. 7 below); 
a liquid suction tube (6) passing through the liquid collection tube arm and the sealing spacer  and, the liquid suction tube comprising an open first end located in the urine collection cavity and an open second end located outside of the liquid collection tub arm (Figure 4, plunger pump 8; Paragraph 6); and
a liquid discharge tube (Figure 5, second conduit 24; Paragraph 46) passing through the sealing spacer (4) and the liquid collection tube arm (19), the liquid discharge tube (24) comprising:  
first end having an opening located in the urine collection cavity (5 Paragraph 46);  and 
a second end having an opening configured to connect with the pump body mechanism (Figure 4, plunger pump 8; Paragraph 46),
wherein a tube wall of the liquid discharge tube located in the urine collection cavity (Referring to Figure 5, second conduit 24 is located in cavity 5; Paragraph 46). 
Qin fails to teach a plurality of collecting holes fluidly connected to the urine collection cavity.  However, Nakayama teaches a plurality of collecting holes 120 fluidly connected to the urine collection cavity (see annotated Figure 6 above, metal screen 120; Col. 11, lines 59-63).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Qin to incorporate the teachings of Nakayama and provide a plurality of collecting holes 120 fluidly connected to the urine collection cavity (Figure 6, metal screen 120; Col. 11, lines 59-63). Doing so would prevent urine excreted by the user and impinging on the urine sampling vessel 96 from splashing backwards and to effectively collect urine sample (Nakayama (US 5730149); Col. 11, lines 59-63).
Qin and Nakayama do not teach wherein a tube wall of the liquid discharge tube located in the urine collection cavity includes an auxiliary urine discharge hole.  Saylor teaches wherein a tube wall of the liquid discharge tube located in a urine collection cavity (i.e. a toilet bowl) includes an auxiliary urine discharge hole (as the claim is best understood - 16, 22 Figs. col 1, ln 52-55; col 3, ln 59-65). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an auxiliary liquid discharge hole, as taught by Saylor, in the discharge tube of Qin and Nakayama to expand the cleaning area where the discharge liquid can reach and/or vary the flow rate of liquid.


    PNG
    media_image2.png
    328
    863
    media_image2.png
    Greyscale

Annotated Fig. 7 of Qin

	Regarding claim 16, Qin and Nakayama make obvious the smart toilet of claim 15.  Qin further teaches a pump body mechanism 8, wherein the open second end of the liquid suction tube 6 is configured to connect with the pump body mechanism (paragraph 47).

Regarding claim 17, Qin and Nakayama make obvious the smart toilet of claim 16. Qin further teaches a liquid level sensing unit configured to monitor a liquid volume collected in the liquid collection cavity in real time (Paragraph 53).

Regarding claim 18, Qin and Nakayama make obvious the smart toilet of claim 17. Qin further teaches the liquid level sensing unit comprises a needle (27) having a first end located in the liquid collection cavity (5) and a second end, a control circuit board (20), and a wire (25) electrically connecting the second end of the needle (27) to the control circuit board (Paragraph 53).

Regarding claim 19, Qin and Nakayama make obvious the smart toilet of claim 18. Qin further teaches an end face of the first end of the needle (27) is located at an upper portion of the liquid collection cavity (5) and does not exceed a vertical plane of a collecting hole of the plurality of collecting holes that is closest to the liquid collection tube arm (Paragraph 53; Figs. 5, 6).

Regarding claim 20, Qin and Nakayama make obvious the smart toilet of claim 19.  Qin further teaches the opening of the second end is configured to connect with the pump body mechanism (paragraph 47).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2016/0287155 A1 (previously cited) discloses “rate will be determined in part by the sizes of the opening (or openings) in the vessel ….” Para [0049].
US 2017/0114531 A1 (previously cited) discloses a plurality of holes 256 along cleaning pipe 255 (para [0051]; Fig. 4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J McCrosky whose telephone number is (303)297-4244. The examiner can normally be reached M-F 7 AM - 5 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/David J. McCrosky/Primary Examiner, Art Unit 3791